DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 11/30/2021 that the amendments would overcome the 112 rejections and claim objections. The 112 rejections and objections have been withdrawn. The applicant further argues that prior art Surti, Yeh, and Milo would not disclose the first and second extensions are manufactured in an austenitic phase and the curved portion is manufactured in a martensitic phase. The 102 rejections have been withdrawn. However, based on the scope of the claim change based on the amendments, new rejections with respect to Yeh as modified by Fox, and Milo as modified by Fox have been made below. It is to be noted that the specific manufacturing process cannot positively to be recited in device claims based on the inventive entity of the product by process interpretation of the claim. Fox does teach that different parts of unitary device can be manufactured in different phases, as well references in section 13 below. The rejections have been made below. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 9, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0071548 to Yeh in view of Patent Publication 2010/0063506 to Fox.
As to claim 1, Yeh discloses a suture device (100, figure 2,3, paragraph 8, 50) comprising at least a suture element of elongated shape (100, figure 2,3), and intended to be inserted through flaps of a surgical wound (201,202), wherein said suture element is made of a shape memory material (paragraph 59), and has a first pointed extremity (102) adapted to pierce said flaps to allow passage of said suture element through the flaps (figure 2, 3, paragraph 67), and a second extremity (104) opposite to said first extremity, wherein the suture element comprises at least a curved portion (106) intended to be positioned astride of the flaps (figure 2, 3), wherein said suture element comprises an initial configuration (figure 2) in which said extremities are spaced apart from one another and a final configuration (figure 3) in which said extremities are mutually approached (figure 3), wherein said first extremity and said second extremity are formed on a first extension and on a second extension respectively, which in said 
Fox teaches a similar device (shape memory devices, abstract) where one portion of the device is manufactured in an austenitic phase and the second portion is manufactured in a martensitic phase (paragraph 7, 77) for the purpose of allowing one portion of the device to shape to the tissue. Fox teaches that it is known to have a similar approximation device have different parts manufactured at different martensitic/austenitic phases in order to shape the device to given tissue and/or application. Such teachings can be applied to the device of Yeh such that the device will be capable of having the extensions manufactured in an austenitic phase and the curved portion manufactured in a martensitic phase. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second extensions of Yeh be capable of being manufactured in an austenitic phase and the curved portion be capable of being 
As to claim 2, with the device of Yeh and Fox above, Yeh discloses the shape memory material comprises nitinol (paragraph 59).
As to claim 9, with the device of Yeh and Fox above, Yeh discloses the second extremity is provided with a locking portion (110, figure 3, paragraph 52, 53, 69) to lock the curved portion astride of the flaps. 
As to claim 13, with the device of Yeh and Fox above, Fox teaches that the said shape memory material in said initial configuration is in the martensitic phase, and in said final configuration is in the austenitic phase (paragraph 7, 77).
As to claim 17, with the device of Yeh and Fox above, Yeh discloses the first extension and second extensions have module of different rigidity with respect to the curved portion (either paragraph 57, or the embodiment of figure 15-17, where the curved section is wider and therefore will have a different rigidity than the extension).
Claims 1, 2, 6, 8, 10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0034953 to Milo in view of Patent Publication 2010/0063506 to Fox.
As to claim 1, Milo discloses a suture device (paragraph 2) comprising at least a suture element of elongated shape (11, figure 1,3), and intended to be inserted flaps of a surgical wound (paragraph 25, 39 the staples can be inserted through flaps of a given surgical wound), wherein the suture element is made of a shape memory material (paragraph 28), and has a first pointed extremity (17) 
Fox teaches a similar device (shape memory devices, abstract) where one portion of the device is manufactured in an austenitic phase and the second portion is manufactured in a martensitic phase (paragraph 7, 77) for the purpose of allowing one portion of the device to shape to the tissue. Fox teaches that it is 
As to claim 2, with the device of Milo and Fox above, Milo discloses the shape memory material comprises nitinol (paragraph 28).
As to claim 6, with the device of Milo and Fox above, Milo discloses the suture element has cross section greater than 100 µm (paragraph 44)
As to claim 8, with the device of Milo and Fox above, Milo discloses the curved portion has an angular extension between 90˚ and 225˚ (either 41 figure 5, paragraph 30, 31, or 67 figure 8). 
As to claim 10, with the device of Milo and Fox above, Milo discloses the shape memory material is thermally deformable at a work temperature comprises between 10˚C and 40˚C (paragraph 28, the device will be deformed in body temperature).

As to claim 14, with the device of Milo and Fox above, Milo discloses the curved portion comprises at least a flat-shaped section (either 25, or paragraphs 36, square cross-section).
Claims 3, 4, 6, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0071548 to Yeh in view of Patent Publication 2010/0063506 to Fox as applied to claims 1, 2, 9, 13, 17 above, and further in view of U.S. Patent Publication 2012/0209318 to Qadeer.
As to claims 3, 4, 6, Yeh as modified by Fox discloses the device above but is silent about the device having a length between 2-30 mm or 4.5-17 mm and a cross-section greater than 100 µm.
Qadeer teaches a similar device (staple like closure device, abstract) having a length between 2-30 mm or 1.5-17 mm and a cross-section greater than 100 µm (paragraph 48). It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to have the length of the device of Yeh as modified by Fox be between 2-30 mm or 4.5-17 mm and a cross-section greater than 100 µm since it has been held that where the general conditions of a claim are disclosed, discovering the optimum or workable ranges involves only routine skill in the art. 
Claims 3, 4, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0034953 to Milo in view of U.S. Patent Publication  as applied to claims 1, 2, 6, 8, 10, 13, 14 above, and further in view of U.S. Patent Publication 2012/0209318 to Qadeer.
As to claims 3, 4, Milo as modified by Fox discloses the device above but is silent about the device having a length between 2-30 mm or 4.5-17 mm.
Qadeer teaches a similar device (staple like closure device, abstract) having a length between 2-30 mm or 1.5-17 mm (paragraph 48). It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to have the length of the device of Milo as modified by Fox be between 2-30 mm or 4.5-17 mm since it has been held that where the general conditions of a claim are disclosed, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0034953 to Milo in view of U.S. Patent Publication 2010/0063506 to Fox as applied to claims 1, 2, 6, 8, 10, 13, 14 above, and further in view of U.S. Patent Publication 2016/0184072 to Nering.
As to claim 7, Milo as modified by Fox discloses the device above but is silent about the radius of curvature greater than 0.5 mm.
Nering teaches a similar device (curved surgical fastener, abstract) having a radius of curvature greater than 0.5 mm (paragraph 88). It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to have the radius of curvature of the device Milo as modified by Fox be greater than 0.5 mm since it has been held that where the general conditions of a .
Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0071548 to Yeh in view of Patent Publication 2010/0063506 to Fox as applied to claims 1, 2, 9, 13, 17 above, and further in view of U.S. Patent Publication 2006/0282118 to Surti.
As to claims 10, Yeh as modified by Fox discloses the device above but is silent about the temperature ranges in the initial and final configurations. 
Surti teaches a similar device (shape memory tissue approximating device, abstract) having a suture element (10, paragraph 32) wherein the shape memory material is thermally deformable at a work temperature comprises between 10˚C and 40˚C (paragraph 33) for the purpose of selecting the temperature range around the body temperature. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the temperature range of Surti for the transition of the shape member material of Yeh as modified by Fox in order for selecting the temperature range around the body temperature. 
As to claim 11, with the device of Yeh, Fox, and Surti above, Surti further teaches in an initial configuration, in which said extremities are spaced apart from one another, when a work temperature is below 20°C (paragraph 27, 33, general room temperature in the surgical room will be 20°C); and in said final configuration, in which said extremities are mutually approached when said work temperature is higher than 30°C (paragraph 33). Surti further teaches the 
As to claim 12, with the device of Yeh, Fox, and Surti above, Surti further teaches in said initial configuration said work temperature is comprised between 16°C and 20°C, and in said final configuration said work temperature is comprised between 36°C and 40°C (paragraph 27, 33).
Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0034953 to Milo in view of U.S. Patent Publication 2010/0063506 to Fox as applied to claims 1, 2, 6, 8, 10, 13, 14 above, and further in view of U.S. Patent Publication 2006/0282118 to Surti
As to claims 11, Milo as modified by Fox discloses the device above but is silent about the temperature ranges in the initial and final configurations.
Surti teaches a similar device (shape memory tissue approximating device, abstract) having a suture element (10, paragraph 32) having an initial configuration, in which said extremities are spaced apart from one another, when a work temperature is below 20°C (paragraph 27, 33, general room temperature in the surgical room will be 20°C); and in said final configuration, in which said extremities are mutually approached when said work temperature is higher than 30°C (paragraph 33) for the purpose of selecting the temperature range around the body temperature. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the temperature range of Surti for the 
As to claim 12, with the device of Milo, Fox, and Surti above, Surti further teaches said initial configuration said work temperature is comprised between 16°C and 20°C, and in said final configuration said work temperature is comprised between 36°C and 40°C (paragraph 27, 33).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0034953 to Milo in view of U.S. Patent Publication 2010/0063506 to Fox as applied to claims 1, 2, 6, 8, 10, 13, 14 above, and further in view of U.S. Patent Publication 2011/0230900 to Sarradon.
As to claim 16, Milo as modified by Fox discloses the device above including the curved portion comprises a first end associated with the first extension and second end associated with the second extension, where the first extension is included with respect to the vertical axis passes through the first end (1, 3, 6, 8, 10), but is silent about the angle is substantially equal to 30˚. 
Sarradon teaches a similar device (clip for tissue approximation, abstract), having a first extension at angle substantially equal to 30˚ (paragraph 45). It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to have the angle of the first extension of Milo as modified by Fox be substantially equal to 30˚ since it has been held that where the general conditions of a claim are disclosed, discovering the optimum value of a results effect variable (how the end enters the flap) involves only routine skill in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 4,485,816 to Krumme, U.S. Patent 7,108,709 to Cummins, U.S. Patent Publication 2002/0188318 to Carley, U.S. Patent Publication 2007/0032822 to Ortiz, and U.S. Patent Publication 2008/0065154 to Allard all disclose similar devices readable, combinable or capable of providing evidence on the claims of record. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771